                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


DEANO MCCORT,

               Plaintiff,

                                                       Civil Action 2:19-cv-02931
                                                       Judge James L. Graham
       v.                                              Chief Magistrate Judge Elizabeth P. Deavers


STATE OF OHIO, et al.,

               Defendants.


                            REPORT AND RECOMMENDATION

       This matter is before the United States Magistrate Judge for a Report and

Recommendation on the Court’s Order that Plaintiff submit the required filing fee or application

for leave to proceed in forma pauperis and certified trust fund statement. (ECF No. 4.) For the

following reasons, it is RECOMMENDED that Plaintiff’s action be DISMISSED WITH

PREJUDICE pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute.

                                               I.

       “When a prisoner files a complaint in the district court, the inmate must either pay the

entire filing fee, or request leave to proceed in forma pauperis ‘without prepayment of fees or

security therefor’ under 28 U.S.C. § 1915(a)(1).” In re Prison Litig. Reform Act, 105 F.3d 1131,

1131 (6th Cir. 1997) (citing 28 U.S.C. § 1915(a)(1)). “Submission of a sufficient affidavit and a

certified trust fund account in accordance with [§ 1915(a)(2)] are statutory requirements for

proceeding in forma pauperis.” McCullough v. Fed. Bureau of Prisons, No. 13-10282, 2013 WL
2147001, at *1 (E.D. Mich. May 16, 2013) (citing McGore v. Wrigglesworth, 114 F.3d 601, 605

(6th Cir. 1997) (overruled on other grounds)).

       The United States Court of Appeals for the Sixth Circuit describes the Court’s

responsibility when an inmate has failed to pay the filing fee or submit the required forms as

follows:

                If an inmate not paying the full filing fee fails to provide an affidavit of
       indigency or trust account statement, the district court shall notify the prisoner of
       the deficiency and the prisoner shall have thirty (30) days from the date of the
       deficiency order to correct the error or pay the full filing fee. If the prisoner does
       not comply with the district court’s directions, the district court shall presume that
       the prisoner is not a pauper, and assess the inmate the full amount of fees. The
       district court must then order the case dismissed for want of prosecution. If the case
       is dismissed under these circumstances, it will not be reinstated to the district
       court’s active docket despite the payment of filing fees.
In re Prison Litig. Reform Act, 105 F.3d at 1132.

       Plaintiffs also have an affirmative duty to notify the Court of any change in address. See

Barber v. Runyon, No. 93-6318, 1994 WL 163765, at *1 (6th Cir. May 2, 1994) (“If [pro se

Plaintiff’s] address changed, he had an affirmative duty to supply the court with notice of any

and all changes in her address.”); see also Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991)

(“[W]hile pro se litigants may be entitled to some latitude when dealing with sophisticated legal

issues . . . there is no cause for extending this margin to straightforward procedural requirements

that a layperson can comprehend.”); Walker v. Cognis Oleo Chem., LLC, No. 1:07cv289, 2010

WL 717275, at *1 (S.D. Ohio Feb. 26, 2010) (“By failing to keep the Court apprised of his

current address, Petitioner demonstrates a lack of prosecution of his action.”); S.D. Ohio Guide

for Pro Se Civil Litigants, p. 14 (“[I]f your address or phone number changes, you must

promptly notify the Court, in writing, of your new contact information.”).




                                                 2
                                                 II.

       Plaintiff filed a Complaint on July 5, 2019. (ECF No. 1.) On July 9, 2019, the Court

issued a Notice of Deficiency to Plaintiff regarding the lack of the required filing fee or motion

to proceed in forma pauperis. (ECF No. 2.) The deadline to cure this deficiency was August 8,

2019. Plaintiff did not cure the deficiency by this deadline. On August 14, 2019, the Court

issued an Order requiring Plaintiff to submit within thirty days the required filing fee or the

application to proceed in forma pauperis. (ECF No. 4.) Plaintiff was cautioned that failure to do

so would result in dismissal of his case for failure to prosecute. (Id.) Plaintiff failed to respond

to the Court’s Order. Moreover, on August 29, 2019, that Order was returned to the Court as

undeliverable. (ECF No. 5.) A search on the Ohio Department of Rehabilitation and Correction

Offender Search does not show Plaintiff’s name as an active inmate.

       Plaintiff has failed to pay the filing fee or submit an application to proceed in forma

pauperis together with a certified trust fund. He has not updated his address with the Court, and

mail sent to Plaintiff was returned to the Court as undeliverable. (ECF No. 5.) He has failed to

respond to the Court’s Notices and Orders. Accordingly, under the circumstances presented in

this case, the Undersigned recommends dismissal of Plaintiff’s action pursuant to Rule 41(b).

                                                 III.

       The Court’s inherent authority to dismiss a plaintiff’s action with prejudice because of his

failure to prosecute is expressly recognized in Rule 41(b), which provides in pertinent part: “If

the plaintiff fails to prosecute or comply with these rules or a court order, a defendant may move

to dismiss the action or any claim against it. Unless the dismissal order states otherwise, a

dismissal under this subdivision (b) . . . operates as an adjudication on the merits.” Fed. R. Civ.

P. 41(b); Link v. Walbash R.R. Co., 370 U.S. 626, 629–31 (1962). “This measure is available to



                                                  3
the district court as a tool to effect management of its docket and avoidance of unnecessary

burdens on the tax-supported courts and opposing parties.” Knoll v. AT & T, 176 F.3d 359, 363

(6th Cir. 1999).

       The Sixth Circuit directs the district courts to consider the following four factors in

deciding whether to dismiss an action for failure to prosecute under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.
Schafer v. City of Defiance Police Dept., 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

       Here, the Court cautioned Plaintiff that failure to comply would result in dismissal of this

action for failure to prosecute pursuant to Rule 41(b). (ECF No. 4.) See Stough v. Mayville

Cmty. Schs., 138 F.3d 612, 615 (6th Cir. 1998) (noting that “[p]rior notice, or lack thereof, is . . .

a key consideration” in whether dismissal under rule 41(b) is appropriate). Plaintiff’s failure to

timely comply constitutes bad faith or contumacious conduct. See Steward v. Cty. of Jackson,

Tenn., 8 F. App’x 294, 296 (6th Cir. 2001) (concluding that a plaintiff’s failure to comply with a

court’s order “constitute[d] bad faith or contumacious conduct and justifie[d] dismissal”).

Because Plaintiff has missed deadlines and disregarded Court orders, the Undersigned concludes

that no alternative sanction would protect the integrity of the pretrial process.

       It is therefore RECOMMENDED that the Court DISMISS THIS ACTION WITH

PREJUDICE under Rule 41(b).


                                                  4
                                                  IV.

                                PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed, appellate

review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d 981, 994

(6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to specify the

issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation omitted)).



Date: November 15, 2019                                     /s/ Elizabeth A. Preston Deavers .
                                                        ELIZABETH A. PRESTON DEAVERS
                                                        CHIEF UNITED STATES MAGISTRATE JUDGE



                                                   5
